Order entered August 10, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01468-CR

                             CLARENCE RAY HINES, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F13-71067-Y

                                            ORDER
       On July 9, 2015, this Court ordered the Dallas County District Clerk to file a

supplemental record containing the jury charges and the jury’s verdicts on both guilt/innocence

and punishment. In response, on August 7, 2015, the District Clerk filed a letter stating that

neither the jury charges nor the verdicts are located on the OnBase system and they have been

“misplaced.” In light of this information, this is now the order of the Court.

       We ORDER the trial court to make findings regarding whether the jury charges and jury

verdicts of both the guilt/innocence and punishment phases of the trial are in the possession of

the Dallas County District Clerk’s Office or whether the jury charges and verdicts have been lost

or destroyed.
        If the trial court finds that the Dallas County District Clerk’s Office does not have

possession of the jury charges and verdicts or that the documents have been lost or destroyed, the

trial court shall determine whether the parties, by written stipulation, can deliver copies of the

jury charges and verdicts to the Dallas County District Clerk for inclusion in a supplemental

clerk’s record.

        If the parties cannot agree, we ORDER the trial court to determine what constitutes

accurate copies of the jury charges and verdicts for both guilt/innocence and punishment, and

order that the documents be included in a supplemental clerk’s record. See TEX. R. APP. P.

34.5(e).

        We ORDER the trial court to transmit to this Court, within THIRTY DAYS of the date

of this order, a record containing its written findings of fact, any supporting documentation, and

the documents it has determined are accurate copies of the jury charges and verdicts for both

guilt/innocence and punishment.

        We DIRECT the Clerk to send copies of this order to the Honorable Elizabeth Frizell,

Presiding Judge, Criminal District Court No. 7; Felicia Pitre, Dallas County District Clerk; and

to counsel for all parties.

        We ABATE the appeal to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this order or when the findings are received.



                                                      /s/     ADA BROWN
                                                              JUSTICE